Opinion issued April 27, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00156-CV
———————————
IN RE Jerry Fallin and River Texas Consolidated, LLC, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus 

 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relators, Jerry Fallin and River Texas
Consolidated, LLC, challenge the trial court’s order reinstating the underlying
case after its dismissal for want of prosecution.[1]
We deny relators’ petition
for writ of mandamus.  All outstanding
motions are dismissed as moot.  
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
 




[1]
          The underlying case is Texas Farmers Insurance Co. v. Jerry Fallin
et al., No. 1998-25865 in the 127th District Court of Harris County, the
Honorable R.K. Sandil presiding.